40 F.3d 1244
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Geoffrey M. KAMANDA, Sr., Plaintiff Appellant,v.William J. LEIDINGER, County Executive For Fairfax CountyGovernment;  County of Fairfax, Virginia;Defendants Appellees.Geoffrey M. KAMANDA, Sr., Plaintiff Appellant,v.William J. LEIDINGER, County Executive for Fairfax CountyGovernment;  County of Fairfax, Virginia;Defendants Appellees.
Nos. 93-1750, 93-1826.
United States Court of Appeals, Fourth Circuit.
Submitted January 3, 1994.Decided October 11, 1994.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-92-1776-A)
Geoffrey M. Kamanda, Sr., Appellant Pro Se.
Edward Everett Rose, III, County Attorney's Office, Fairfax, VA, for Appellees.
E.D.Va.
DISMISSED IN NO. 93-1750 AND AFFIRMED IN NO. 93-1826.
Before WIDENER and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
In this employment discrimination action, Geoffrey Kamanda appeals from the orders of the district court dismissing his state claims and only one defendant (No. 93-1750) and dismissing the case in its entirety (No. 93-1826).  We dismiss No. 93-1750 as interlocutory and affirm No. 93-1826.


2
In No. 93-1750, the order of the district court was not a final order because it disposed of only some of the claims and defendants.  28 U.S.C. Sec. 1291.  Furthermore, the order was not an appealable interlocutory order.  See 28 U.S.C. Sec. 1292;  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  Therefore, this appeal is interlocutory.


3
Regarding No. 93-1826, the record on appeal did not contain transcripts of the hearings before the district court.  These proceedings are, of course, necessary for full appellate review.  Kamanda was notified in a certified letter from this Court that he needed to provide the transcripts or move for production of the transcripts at government expense.*  Although warned that failure to respond to this notification would waive issues requiring a transcript, Kamanda failed to respond in any manner.  Therefore, Kamanda waived the issues of the propriety of the dismissals.


4
We have, however, independently examined the entirety of the record.  To the extent that review of the merits of Kamanda's remaining appeal was possible, we find that Kamanda's appeal is without merit.  Therefore, we affirm the dismissal of his suit.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 93-1750 DISMISSED
No. 93-1826 AFFIRMED


*
 See 28 U.S.C. Sec. 753(f) (1988)